Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Bedford Springs 9th June 1824
				
				We have arrived safely at this place—after a very fatiguing and anxious journey on account of the roads which are worse than you can imagine— often created apprehensions for the safety of the Horses as the trial was almost beyond their strength—The Country through which we have passed is extremely beautiful but the Mountains, though high cannot compare with those of Silesia The Soil in the valies is very rich and even the highest parts of the Mountains appear to me to be susceptible of cultivation—The accommodations in this place are very fine and there is not a creature here but ourselves—Poor John is so anxious to be at home that he is in perpetual fret and I think of advising him to return the day after tomorrow—We did not meet with one single incident worth noting except a visit from Fanny and Miss Dorcas Johnson while in Frederic. She is as handsome as ever—We are to pay eight dollars and seventy five Cents a piece for our board by the week three and a half for the Coachman and seven for the Horses you will therefore have to send me some money if I should stay as long as was fixed on at my departure—My eyes are so weak I can scarely see to write I will therefore trust to your kindness to excuse the shortness of my Letter and to be assured of the affection of your Wife
				
					L C Adams.
				
				
			